Citation Nr: 1008124	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The record indicates that the appellant had a confirmed 
period of duty from May 1945 to September 1945, but no 
qualifying service with the United States Armed Forces.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that the 
appellant did not have qualifying service to be eligible for 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.  

The Board notes that additional evidence was forwarded to the 
Board in January 2010 after the appellant's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  
The Board notes that the appellant has waived initial RO 
consideration of the new evidence submitted.  38 C.F.R. § 
20.1304(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States.  




CONCLUSION OF LAW

The appellant does not have recognized active military 
service for the purpose of obtaining the one-time payment 
from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain 
Philippine veterans to be paid from the "Filipino Veterans 
Equity Compensation Fund."  American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 
17, 2009).  Payments for eligible persons will be either in 
the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing 
in this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which 
the person would have been eligible to receive based on laws 
in effect as of the day before the date of the enactment of 
this Act."

Section 1002 addresses Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East 
During World War II.  Section 1002 (c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on 
the date of the enactment of this Act, submits to the 
Secretary a claim for benefits under this section.  The 
application for the claim shall contain such information and 
evidence as the Secretary may require.  Section 1002 (c)(2) 
provides that if an eligible person who has filed a claim for 
benefits under this section dies before payment is made under 
this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible 
person.  

Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (B) in the Philippine Scouts under section 
14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 
Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In April 1995, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The Certifications from the Office of Adjutant 
General and Affidavits for Philippine Army personnel 
submitted by the appellant fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as they 
are not official documents of the appropriate United States 
service department, but rather documents from the Philippine 
government.  As such, those documents may not be accepted by 
the Board as verification of service for the purpose of 
determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation 
Fund.

The Board also recognizes the appellant's submission of a 
September 1945 Honorable Discharge certificate from the Army 
of the United States.  The appellant contends that the mere 
issuance of the form by the United States Army proves the 
appellant served with a regular component of the United 
States Armed Forces.  However, such form only shows that the 
appellant was a civilian volunteer in service and recognized 
as a noncommissioned private officer for the military police 
battalion.  It does not establish service for the purpose of 
obtaining payment from the Filipino Veterans Equity 
Compensation Fund.  

The Board also notes that the appellant has submitted 
documentation from the United States Department of Justice, 
Immigration and Naturalization Service; a copy of his birth 
certificate; a February 1996 Certificate of Naturalization, 
which demonstrates that he is a United States citizen; a 
January 1997 application for old age pension; and a May 1983 
affidavit attesting to his claimed military service with the 
United States Armed Forces.  These documents, however, do not 
establish qualifying service for the purpose of legal 
entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This verification is binding on VA such that 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for 
the appellant, who believes there is a reason to dispute the 
report of the service department or the content of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Recognition of service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
Government, is not sufficient for benefits administered by 
VA.  This department is bound to follow the certifications by 
the service departments with jurisdiction over United States 
military records.  

Based upon the record in this case, the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The appellant may not, 
therefore, be considered a Veteran for the purpose of 
establishing entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Because qualifying service and how it may be 
established are outlined in statute and regulation, and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations.  

In this case, the law is dispositive, and basic legal 
entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund eligibility for nonservice-
connected pension benefits is precluded based upon the 
Veteran's lack of qualified service; therefore, legal 
entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


